Citation Nr: 1429100	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  07-18 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for right carpal tunnel syndrome.

3.  Entitlement to a disability rating in excess of 0 percent for residuals of a fracture of the left fifth finger with limitation of motion

4.  Entitlement to a disability rating in excess of 30 percent for asthma.

5.  Entitlement to an effective date earlier than October 17, 2012, for the award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Army from June 1990 to February 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2004 and April 2007 rating decisions by the Denver, Colorado, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The issues were last remanded by the Board for further development in April 2012. The necessary development for hypertension and TDIU has been accomplished and the issues are ready for adjudication.  TDIU was granted in an August 2013 rating decision, effective October 17, 2012.  Thus, the issue remaining before the Board concerns only the proper effective date for TDIU; the issue has been recharacterized to comport with the evidence of record.

In January 2012 the Veteran requested a hearing before a Veterans Law Judge at his local VA office, but in April 2014 he withdrew his hearing request.  

The issue of the propriety of an August 2013 reduction which combined the respiratory disabilities of asthma and obstructive sleep disorder into a single 50 percent rating has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to a disability rating in excess of 30 percent for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In April 2014, prior to the promulgation of a decision by the Board, the RO received notification from the Veteran that he wished to withdraw his appeal for entitlement to service connection for right carpal tunnel syndrome and entitlement to a disability rating in excess of 0 percent for residuals of fracture of left fifth finger with limitation of motion.

2.  Hypertension is unrelated to an injury or event in service and was not manifested to a compensable degree within one year after the separation from service.

3.  Between May 5, 2008 and October 17, 2012, the evidence is in equipoise as to whether he has been unable to maintain substantially gainful employment due to his service-connected disabilities.
  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for service connection for right carpal tunnel syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal for a disability rating in excess of 0 percent for residuals of a fracture of the left fifth finger with limitation of motion have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113,1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  

4.  The criteria for an effective date of May 5, 2008 for the award of a TDIU have been met.  38 U.S.C.A. §§ 5110, 5101,5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.400, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

In April 2014, the Veteran's representative withdrew the claims for entitlement to service connection for right carpal tunnel syndrome and a disability rating in excess of 0 percent for residuals of a fracture of left fifth finger with limitation of motion.

A substantive appeal may be withdrawn as to any or all issues involved in the appeal by the appellant or his representative in writing.  38 C.F.R. § 20.204. 

As the Veteran has withdrawn the aforementioned claims in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on these matters.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters dated in November 2003, August 2004, February 2005, March 2005, August 2005, December 2006, June 2008 and November 2009, satisfied the duty to notify provisions.  The December 2006 and November 2009 letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in an August 2013 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained in March 2011.  In September 2013 correspondence, the Veteran stated that he had no additional evidence to submit in support of his claims.

These matters were most recently before the Board in April 2012, when the case was remanded to the VA RO in Denver, Colorado (via the Appeals Management Center (AMC), in Washington, D.C.) for the purpose of scheduling the Veteran for a travel Board hearing; obtaining  VA examinations pertaining to the current severity of the Veteran's asthma; and determining the extent to which the Veteran's service-connected disabilities affected the Veteran's ability to obtain or retain employment.

All of the actions previously directed by the Board in its prior remand appear to have been completed as directed.  VA examinations were conducted and VA opinions were provided in October 2012; the Veteran does not argue, and the record does not reflect, that the examinations and opinions were inadequate for rating purposes.  The opinions were rendered by a medical professional following thorough physical examination and interview of the Veteran and review of the claims file.  The VA examiners laid a factual foundation and provided reasoned bases for the conclusions that were reached.  The examination findings are adequate.  

The Veteran has not been afforded a VA examination to determine the nature and etiology of his hypertension.  A VA examination or opinion is necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service- connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  As described in greater detail below, the competent and credible evidence demonstrates that the Veteran was diagnosed with hypertension years after service and the evidence does not indicate a relationship between hypertension and service.  The requirement to examine the Veteran is not triggered.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

III.  Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters which can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

Hypertension is defined by VA as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater; and isolated systolic hypertension is systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

IV.  Hypertension-Factual Background and Analysis

Service treatment records are silent as to any diagnosis of or treatment for hypertension.  The Veteran's service treatment notes include a September 1994 treatment note which reported that the Veteran reported chest pain, a blood pressure reading was 169/81was reported.  Records include a September 1995 blood pressure reading of 166/78, however a second reading was noted as 150/92.  A January 1997 treatment note which reports treatment for asthma notes a blood pressure reading of 162/84.  A June 1997 record noting pain in the left side of the pelvic bone reported blood pressure reading of 136/100.  An April 1998 blood pressure reading taken secondary to treatment for acute abdominal pain was 130/90.  

Overall, the Veteran's blood pressure readings were reported over fifty times over the course of his service, the vast majority of the readings were normal.  At no time do the records demonstrate concern over Veteran's blood pressure readings.  

The Veteran's blood pressure was shown to be 137/78 during a medical board examination in August 1999, and the Medical Board, which listed the Veteran's disabilities upon his discharge, made no mention of hypertension or high blood pressure.  

Post-service treatment records include a June 2000 VA examination report which noted a blood pressure reading of 130/90.  The record demonstrates that the Veteran was first diagnosed with hypertension in January 2003, nearly three years after the Veteran's discharge, and outside of the one year presumption period.  Treatment records following service include multiple discussions regarding the Veteran's hypertension; none of his treating physicians have related the Veteran's hypertension to service.  

In a January 2011 statement, the Veteran stated that he had documentation of isolated systolic pressure that was 160 or greater and diastolic blood pressure being predominantly 90 or greater during service and thereafter.

Hypertension was not noted at the time of that treatment or for years thereafter.  
The competent and credible evidence of record fails to demonstrate an in-service incurrence of hypertension, evidence of hypertension within a year of the Veteran's separation, or continuous symptoms of hypertension since service, or a relationship between the Veteran's hypertension and his service.  

The Board is cognizant of the Veteran's lay assertions that his service treatment records demonstrated hypertension.  However, the Veteran is not competent to diagnose hypertension because this is a medical determination based on more than isolated blood pressure readings, and the Veteran lacks the requisite medical expertise to ascertain the existence of hypertension.  While the Board accepts that the Veteran is competent to report the blood pressure findings as told or shown to him, he is not competent to interpret these findings as consistent with a diagnosis for hypertension.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Jandreau v. Nicholson, 492 F.3d at 1372.  

No medical professional has attributed hypertension to service; service treatment records do not demonstrate a diagnosis of hypertension during the Veteran's active duty; and the Veteran is not competent to render an opinion as to the etiology of hypertension.  

The preponderance of the evidence is against the claim for service connection for hypertension; there is no doubt to be resolved; and service connection is not warranted.

V.  Earlier Effective Date for TDIU

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The effective date for an award of increased disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within 1 year from such date otherwise, date of receipt of claim. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(2). 

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.

The RO granted the Veteran's claim for TDIU in an August 2013 rating decision, assigning an effective date of October 17, 2012, the date of his most recent VA examination.

The Veteran filed his claim for a TDIU on September 29, 2006.  In his claim, the Veteran explained that his disability first affected full time employment on July 14, 2006.  He stated that he had tried to obtain employment since he became too disabled to work, citing applications to three employers in the field of information technology.  

As of the date of his claim, the Veteran was service-connected for nine disabilities: headaches, rated as 30 percent disabling; chronic lumbosacral strain with degenerative disc disease rated as 20 percent disabling; chondromalacia patella of the right and left knee, rated as 10 percent disabling each; gastroesophogeal reflux disease, rated as 10 percent disabling, residual fracture of the left fifth finger and residuals of fracture of the pelvic bone, each rated as noncompensably disabling.  

The Veteran was also rated for sleep apnea with a 50 percent disability rating and asthma with a 30 percent disability rating.  Notably, this was found later combined into a single disability rating of 50 percent in an August 2013 rating decision in accordance with 38 C.F.R. § 4.96 which does not allow for separate ratings for these two respiratory disorders.  However, the Veteran's schedular combined disability rating was within the schedular criteria, i.e. 70 percent or higher with a single disability rated as 40 percent disabling or higher, even with the sleep apnea and asthma ratings being combined.  

Factual Background

The claim file includes a July 2005 VA examination in which the Veteran was shown to have reported having missed 84 or more days of work due to headaches, asthma and joint pains.  

In his September 2006 claim for TDIU, the Veteran stated that he last worked in car sales on July 14, 2006 and that his sleep apnea and migraines prevented him from securing or following substantially gainful employment.  The Veteran also reported that he was working on his associate's degree.

In an August 2006 statement, J.M., the Veteran's former co-worker reported that the Veteran was fired at a weekly meeting wherein their supervisor stated that the Veteran was not putting in enough hours and that his performance was not up to par.  

The Veteran was afforded a VA examination in January 2007.  During his examination the Veteran explained that he had not worked since July 2006 due to his migraines, knee and back conditions.  The Veteran stated that he had been fired from jobs because he missed too much work due to his headaches.  

The examiner noted that while the Veteran stated that he did not think he could sit for eight hours even if given frequent breaks, the Veteran sat comfortably in his chair for a minimum of thirty minutes during examination and did not exhibit any back or knee pain until the examiner began physical examination.  The examiner stated that it was difficult to evaluate the Veteran as the symptoms exhibited were out of proportion to the level of his injuries and certainly out of proportion to his x-rays.  The examiner stated that the Veteran was at least capable of doing sedentary work.  

In a March 2007 statement, the Veteran explained he had missed about 23 days of work by December 2005 and that he had missed about 45 days of work at the time of his termination because of migraines and other illnesses.  

A discrimination charge with the Colorado Civil Rights Division against the Veteran's employer submitted in May 2007 includes the Veteran's charge that he was terminated on July 2006 due to his race and his disability.  The Veteran explained that, contrary to his employer's claims, he did attend work on the week of his discharge and only missed about two or three hours of work that week in order to attend to a personal matter.

In a May 2007 VA medical center treatment note from the Veteran's primary care provider, the Veteran stated that he felt he could not work and stated that he felt he could not do sedentary work because he could not sit for an extended period of time.  It was noted that the Veteran shifted between sitting in his chair and standing against the wall during his visit but that the Veteran walked comfortably down the hall on the way out of the examination room.  The Veteran's nurse-practitioner informed the Veteran that there was no information that contradicted the Veteran's VA examiner's findings; the Veteran was encouraged to explore possible jobs.

A December 2007 VA medical center pain psychology evaluation noted that the Veteran reported that he was unable to work due to his pain problems and that he was 90 percent disabled and sought 100 percent disability for unemployability.  Psychiatric testing was shown to be notable for an extreme endorsement of symptoms, it was noted that people who responded in this manner were attempting to portray themselves with numerous and disabling problems and that the Veteran's scores on testing suggested a strong exaggerative response style and risk for secondary gain focus which was likely to complicate effective pain management.  

In a January 2008 VA examination, the Veteran reported that he had not been able to work since 2006 secondary to his migraine headaches, and knee and back pain.  Following physical examination of the Veteran and review of the claim file, the VA examiner concluded that the Veteran could easily sit during the thirty minutes of examination, and use his extremities and sit comfortably.  The Veteran also stated that he could easily lift and carry ten pounds.  The examiner stated that based on this, the Veteran was employable, especially in a sedentary role.

In a May 2008 letter, the Veteran's neurologist, Dr. T.B., stated that, given the Veteran's current headache condition, he doubted if the Veteran could actively be employed due to the frequency and severity of his symptoms.  

In a February 2010 decision, the Social Security Administration determined that the Veteran was unable to work secondary to chronic migraine headaches, bilateral carpal tunnel syndrome, obstructive sleep apnea, chronic lower back pain, obesity, left shoulder tendinitis and bronchial asthma.  It was noted that the Veteran was unable to work since July 14, 2006.  

At an April 2010 VA examination, the Veteran reported that he retired due to multiple medial problems in June 2006 secondary to migraines, knee and back problems, shoulder problems, pelvic pain and neck problems.  The Veteran reported that he was able to walk less than a mile, and could stand, sit and drive for unlimited periods.  The examiner noted that these parameters were adequate for the job description of an automobile dealership sales job.  The examiner noted that the Veteran had a variety of other problems to include massive obesity, diabetes, hypertension, gastroesophogeal reflux disease and sleep apnea which contributed to the Veteran's well-being.  The examiner stated that it was less likely than not that the Veteran's asthma rendered him unable to secure or follow substantially gainful employment and that the proximate cause of his inability to secure gainful employment was the multitude of musculoskeletal and other medical problems.  

In a December 2011 VA examination for traumatic brain injury, it was noted that the Veteran reported incapacitating migraine headaches on average twice weekly.  He reported that in the past he was fired from jobs due to absenteeism related to migraines.  The examiner stated that the Veteran could work at least part time in a low stress sedentary environment.  The examiner noted that the Veteran used narcotics and medical marijuana for his headaches and should not be involved in safety-sensitive positions or drive commercial vehicles, or work in a setting that involved climbing, heights, or use of machinery.  

In an October 2012 VA examination, the Veteran explained that he was terminated from employment in June 2006 because of excessive loss of work time secondary to his migraines.  He stated that did not look for work thereafter secondary to his migraine headaches and chronic pain from his back, pelvis, and knee conditions.

The Veteran reported that he had a four year bachelor of science degree in information technology and an associate's degree in network security and general studies but that he had never worked in those fields and that he felt he would be unable to obtain jobs in these areas due to lack of work experience the fact that his education was outdated.

Following an examination of the Veteran and review of the claim file, the VA examiner concluded that it was at least as likely as not that the Veteran was incapable of obtaining and retaining gainful employment secondary to his service-connected disabilities in combination.  This was based upon the fact that the Veteran had multiple physical limitations and that it would be unlikely to find a substantially gainful occupation that would be able to accommodate all of these limitations.  The RO granted TDIU effective the date of the examination.

In a September 2013 statement, the Veteran disagreed with the effective date assigned, contending that his unemployable status goes back to June 6, 2006 for his combined service connected disabilities.

The Veteran is shown to meet the schedular criteria from the June 2006 date of his claim for TDIU.  Accordingly, the only question is whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities from that time.

Prior to May 5, 2008, the date of Dr. T.B.'s letter, the evidence is against a finding that the Veteran's service-connected disabilities alone rendered him unemployable.  

The evidence prior to May 2008 includes the Veteran's own statements, correspondence from the Veteran's employer and co-worker, the findings of the VA examiners who found that the Veteran was not unemployable, and the findings of the Social Security Administration who found the Veteran unemployable as of July 2006.

The lay evidence of record includes the statements from the Veteran's co-worker, his employer and the Veteran himself.  Statements from the Veteran's co-worker and employer go against a finding that the Veteran was unemployable at the time of his July 2006 discharge due to his service-connected disabilities.  Rather, these statements suggest that the Veteran was fired from his job due, at least in part, to the fact that he was underperforming.  This evidence is unclear as to whether the Veteran's missed work was secondary to his service-connected disabilities alone, and some of the evidence suggests missed work secondary to unrelated personal reasons.  

Regarding the Veteran's own lay statements this evidence is afforded little probative weight as the Veteran is found to lack credibility.  The claim file includes numerous findings of exaggeration of symptoms as well as a focus on monetary gain regarding his claim for TDIU.  The Veteran is shown to have reported varying reports of the amount of work missed and contradicts himself in his reports of whether he sought work after he was terminated from his job in July 2006.  Thus, the Veteran's statements alone do not suffice to demonstrate unemployability due to his service-connected disabilities.

The competent medical evidence indicates that the Veteran was at least capable of performing sedentary work in January 2007.  This is confirmed by the findings of a nurse practitioner in May 2007.  That nurse practitioner noted that there was no evidence to contradict the findings of the January 2007 VA examiner and includes the suggestion that the Veteran should in fact go out and seek work.  

Moreover, the Social Security Administration determined that the Veteran was unemployable since July 14, 2006 (the Veteran's last day of work) secondary to his service-connected disabilities, non-service-connected disabilities, and obesity.  As this evidence does not indicate that the Veteran's service-connected disabilities alone rendered him unemployable, an earlier effective date based on that evidence is not warranted.

In May 2008, however, Dr. T.B., concluded that it was unlikely that the Veteran could sustain employment secondary as a result of his service connected disabilities alone.  While this finding is based in part on the Veteran's own reports which are found to lack credibility, affording the Veteran the benefit of the doubt and considering the Veteran's physical limitations and the findings of the Social Security Administration, the evidence demonstrating TDIU secondary to the Veteran's service-connected disabilities is at least in equipoise.  Thus, TDIU is warranted from May 5, 2008, the date of Dr. T.B.'s correspondence.


ORDER

The appeal of the issue of entitlement to service connection right carpal tunnel syndrome is dismissed.

The appeal of the issue of entitlement to a disability rating in excess of 0 percent for residuals of a fracture of the left fifth finger with limitation of motion is dismissed.

Entitlement to service connection for hypertension is denied.

Entitlement to an effective date earlier than October 17, 2012; that is, an effective date of May 5, 2008, for the award of a total disability rating based on individual unemployability (TDIU) is granted.







REMAND

In an April 17, 2014 statement, the Veteran, through his representative, asked to withdraw the Veteran's claim for an increased rating for asthma.  On the same day, however, the Veteran's representative submitted a VA-8 form for certification of that same appeal.  Thus, it is unclear at present whether the Veteran wishes to pursue that claim.  

In any event, the claim for increase for asthma is inextricably intertwined with the propriety of an August 2013 reduction which combined the respiratory disabilities of asthma and obstructive sleep disorder into a single 50 percent rating. That issue, which is clearly raised by the record but has not been adjudicated by AOJ, must be resolved before the Board can act in the claim for increase.  

Accordingly, the case is REMANDED for the following action:

1.  After taking appropriate action with respect to the combined 50 percent rating for the combined asthma and obstructive sleep disorder rating, determine whether the Veteran wishes to pursue his appeal of the claim for a rating in excess of 30 percent for asthma.   

2.  Then, either dismiss or readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


